                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN

                         SOUTHERN DIVSION



    BRIAN LYNGAAS, D.D.S.,                   2:17-cv-12867-TGB-EAS


                 Plaintiff,               HON. TERRENCE G. BERG



        vs.
                                              ORDER DENYING
                                          DEFENDANT’S MOTION TO
    J. RECKNER ASSOCIATES, INC.             STAY AND GRANTING
    d/b/a RECKNER HEALTHCARE,            PARTIES’ JOINT MOTION TO
                                            AMEND OR CORRECT
                                            SCHEDULING ORDER
                 Defendant.



       This case arises from an unsolicited fax Defendant J. Reckner

Associates, Inc. (d/b/a/ Reckner Healthcare) sent Plaintiff Brian Lyngaas,

D.D.S. Plaintiff claims the fax was sent in violation of the Telephone

Consumer Protection Act, 47 U.S.C. § 227, and related Federal

Communications Commission (“FCC”) regulations. Defendant now asks

the Court to stay this litigation until the FCC decides a petition for

declaratory ruling filed by defendants in a similar case pending in the


                                    1
 
United States District Court for the Southern District of Florida. See

Def.’s Mot. to Stay, ECF No. 30. Additionally, both parties have asked

the Court to amend or correct its January 18, 2018 Scheduling Order.

See ECF No. 36. Because this Court finds the outcome of the FCC

petition will not necessarily impact any ruling in this case, Defendant’s

motion to stay (ECF No. 30) will be DENIED. The parties’ joint motion

to amend or correct the Court’s Scheduling Order (ECF No. 36) will be

GRANTED.

                                BACKGROUND

      Plaintiff Brian Lyngaas, D.D.S. is a dentist in Livonia, Michigan.

Pl.’s Compl. 2, ¶ 5, ECF No. 1. Defendant J. Reckner Associates, Inc.

(d/b/a Reckner Healthcare) is a pharmaceutical market research

company based in Pennsylvania. Pl.’s Compl. 3, ¶ 6, Exh. B. The instant

litigation   centers   around   an   unsolicited   January   5,   2017   fax

communication Plaintiff received at his office. See generally Pl.’s Compl.

That fax invited Lyngaas to participate in a 20-minute survey for

healthcare professionals in return for a $30 check. Pl.’s Compl. at Ex. A.

Reckner Healthcare acknowledges it sent this fax to Lyngaas but argues

it was not an advertisement for purposes of the Telephone Consumer


                                     2
 
Protection Act (“TCPA”). See Defs.’ Br. in Supp. of Mot. to Dismiss, at 1,

ECF No. 15. This Court rejected that argument in its order denying

Reckner Healthcare’s motion to dismiss. Jul. 31, 2018 Order, 9–10, ECF

No. 29. In that opinion, the Court expressly found that the fax at issue

is an advertisement for purposes of the TCPA. Id. at 10. (“Defendant is

announcing its desire to hire Plaintiff to take its survey, in exchange for

$30. As a matter of law, that’s an advertisement.”).

     Reckner Healthcare now asks the Court to stay these proceedings

until the FCC issues a declaratory ruling on a petition filed by the

defendant in a case before the Southern District of Florida. See Def.’s Br.

in Supp. of Mot. to Stay, 1–2, ECF No. 30. Like the present case, the

Southern District of Florida case, Comprehensive Health Care Sys. of the

Palm Beaches, Inc. v. M3 USA Corp., involves a market research

company that sent fax communications to healthcare professionals

inviting them to participate in research surveys in return for

compensation. 232 F.Supp.3d 1239 (S.D. Fla. Jan. 11, 2017) (denying

defendant’s motion to dismiss and dismissing as moot defendant’s motion

to stay); No. 16-80967, 2017 WL 4868185 (S.D. Fla. Oct. 6, 2017)

(granting defendant’s motion to stay proceedings pending FCC’s ruling).


                                    3
 
The Southern District of Florida defendant, M3 USA Corp., filed a

petition for expedited declaratory ruling with the FCC on March 20, 2017

asking the agency to declare, among other things, that:

          “Market research surveys do not constitute property, goods
           or services vis-á-vis the persons taking the surveys under the
           TCPA; and

          Invitations to participate in market research surveys are not
           advertisements under the TCPA unless commercially-
           available property, goods or services are promoted in the fax
           itself or during the survey itself.”

Pet. of M3 USA Corp. for Expedited Declaratory Ruling, CG Docket No.

02-278 (filed Mar. 20, 2017).

     The Southern District of Florida court granted M3 USA Corp.’s

motion to stay proceedings in that case until the FCC issues its

declaratory ruling. M3 USA Corp., 2017 WL 4868185, at *1. The agency

opened a notice-and-comment rulemaking proceeding on the petition, but

that period closed on May 15, 2017. Def.’s Br. in Supp. of Mot. to Stay,

at 10. Almost two years after it was filed, the petition remains pending.

There is no deadline by which the FCC must issue a ruling, nor has it

been established that a ruling would affect the outcome of this case.

Accordingly, the Court sees no compelling reason to stay proceedings in



                                   4
 
this matter until the FCC issues a declaratory order on the petition filed

by a defendant in another district, in a case involving different parties.

                                  DISCUSSION

      The district court has “broad discretion to stay proceedings as an

incident to its power to control its own docket.” AES-Apex Emp’r Serv.,

Inc. v. Rotondo, No. 13-14519, 2015 WL 12990379, *1 (E.D. Mich. Jul. 24,

2015) (Cleland, J.) (quoting Clinton v. Jones, 520 U.S. 681, 706 (1997)).

In determining whether to stay a matter pending resolution of

independent proceedings which may bear upon the case at hand, the

Court must balance the competing interests of “economy of time and

effort for itself, for counsel, and for litigants.” Unroe v. Vilsack, No. 2:11-

cv-592, 2012 WL 3527219, *1 (S.D. Oh. Aug. 14, 2012) (quoting Landis v.

N. Am. Co., 299 U.S. 248, 254–255 (1936)). In this case, the Court finds

those considerations weigh in favor of denying Reckner Healthcare’s

motion for a stay.

      This lawsuit was filed on August 30, 2017, several months after the

Southern District of Florida defendant filed its petition for declaratory

ruling with the FCC.       Reckner Healthcare submitted its responsive

pleading on October 3, 2017 and since then the parties have moved


                                      5
 
towards completing discovery and engaged in substantial motion

practice. Reckner Healthcare did not seek a stay until this Court denied

its motion to dismiss based explicitly on its finding that the fax

communication this lawsuit arises from is an advertisement within the

meaning of the TCPA. See Jul. 31, 2018 Order, ECF No. 29. Because the

Court has already found the fax is an advertisement, staying these

proceedings until the FCC rules on the Southern District of Florida

defendant’s petition would serve no purpose but to delay resolution of this

case.

        Reckner Healthcare further urges that the primary jurisdiction

doctrine should counsel the Court to stay these proceedings until the FCC

issues its declaratory ruling. “Under the doctrine of primary jurisdiction,

questions within the special competency of an administrative agency

should be resolved by that agency.” Alltel Tenn., Inc. v. Tenn. Pub. Serv.

Comm’n, 913 F.2d 305, 309 (6th Cir. 1990) (citing In re Long Distance

Telecomm., 831 F.2d 627, 631 (6th Cir. 1987)). The principal reasons

behind this doctrine are to benefit from the expertise and experience of

administrative agencies and achieve uniformity in decisionmaking. Id.

District courts should invoke this doctrine on a case-by-case basis “when


                                    6
 
enforcement of a claim in court would require resolution of issues that

have already been placed within the special competence of an

administrative body.” Kiefer v. Paging Network, Inc., 50 F.Supp.2d 681,

683 (E.D. Mich. May 3, 1999) (Edmunds, J.). Again, this Court has

already found that the fax communication Reckner Healthcare sent Dr.

Lyngaas is an advertisement within the meaning of the TCPA. Jul. 31,

2018 Order, 9–10, ECF No. 29.        Because the Court has made that

determination, staying this case pending a decision from the FCC on a

petition filed by the defendant in another case will not serve the goals of

the doctrine of primary jurisdiction. Reckner Healthcare’s motion to stay

is therefore denied.

                               CONCLUSION

     For the reasons set forth above, it is hereby ORDERED that

Defendant J. Reckner Associates, Inc.’s (d/b/a/ Reckner Healthcare)

motion to stay these proceedings (ECF No. 30) is DENIED. The joint

motion to amend or correct the Court’s January 18, 2018 Scheduling

Order filed by Defendant and Plaintiff Brian Lyngaas, D.D.S. (ECF No.

36) is hereby GRANTED. As requested in the parties’ joint motion to

amend the Scheduling Order, the new discovery cutoff in this matter will


                                    7
 
be March 5, 2019. Any motion for class certification must be submitted

to the Court for consideration by March 19, 2019.          Any dispositive

motions must be filed within 35 days of this Court’ ruling on the

anticipated motion for class certification. Additional deadlines will be set

as needed.

     SO ORDERED.




Dated: January 10, 2019            s/Terrence G. Berg
                                   TERRENCE G. BERG
                                   UNITED STATES DISTRICT JUDGE



                         Certificate of Service

       I hereby certify that this Order was electronically submitted on
January 10, 2019, using the CM/ECF system, which will send notification
to all parties.

                                         s/Amanda Chubb
                                         Case Manager




                                     8
 
